Citation Nr: 0841996	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-17 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lower back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1961 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located at St. Petersburg, Florida.  A notice of 
disagreement was received in March 2005, a statement of the 
case was issued in May 2005, and a substantive appeal was 
received in June 2005.  The veteran testified at a Board 
hearing in April 2007.  The case was then remanded in August 
2007 and again in April 2008.  The veteran testified at 
another Board hearing in August 2008 


FINDING OF FACT

The most competent and probative evidence of record does not 
demonstrate that the veteran has a low back disability that 
is causally related to service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.159 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated October 
2004, March 2006, and September 2007 the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in October 2004 prior to the initial unfavorable 
decision in February 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim.  Further, the March 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal. Although 
some of the notices did not precede the initial adjudication 
of the veteran's claim, the later notices were followed by a 
subsequent readjudication, thereby curing the defective 
notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).   

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, private treatment records, 
and lay evidence.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded a VA examination in October 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for a low back disability.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Here, the veteran's service medical records do not contain 
any reference to an injury involving a parachute jump or a 
low back disability or residuals of an injury.  As part of 
his current claim, the veteran himself provided only general 
information based on his recollections, some of which 
conflicted.  For example, during the April 2007 hearing, the 
veteran stated that after the injury he was well enough to 
jump again; however, during the August 2008 hearing, the 
veteran stated that he could not jump again and his superior 
officer allowed another man to jump in his stead.  Also, 
although the veteran contends that the revocation of his 
parachute badge was due to medical reasons, there is no 
evidence in the record that refers to any reason for the 
revocation.  Significantly, the service exit examination also 
fails to report any low back disability.  On the medical 
history portion of the exit exam, the veteran noted nothing 
about his low back.  On the medical examination portion of 
the exit exam, the examiner regarded the musculoskeletal 
system as normal, with no complaints or mention at all of 
back pain or injury or residuals thereof.  

Post service, the veteran has suffered two intercurrent 
injuries.  A November 1965 medical record states that the 
veteran was lifting 3,000 lbs and heard his back crack.  A 
November 1969 hospital record shows that the veteran stated 
he injured his back and he was having back spasms.  In June 
1987, the veteran went to the emergency room with low back 
spasms.  The report states that no known injury caused the 
spasms.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, lay statements may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In 
this case, the veteran sincerely believes that his current 
back disability is related to service, and his hearing 
testimony provided in August 2008 captures his contentions.  
Nevertheless, given the medical complexity of low back 
disabilities, his lay testimony is not sufficient to provide 
a basis for a grant of service connection.  Id.   Rather, the 
Board must carefully review the medical reports in file.  

The post-service records contain conflicting medical opinions 
with regard to the matter of whether the veteran has low back 
disability related to service.  The Board must therefore 
weigh the credibility and probative value of these opinions, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).

The veteran provided an opinion in April 2007 that stated it 
was within a reasonable degree of medical certainty that 
paratroop duty alone as well as the bad landing incident 
described by the veteran could contribute to the development 
of chronic back pain.  A VA examiner in October 2007 however 
found that the low back pain was not caused by a trauma while 
in service, but rather was the result of the normal aging 
process.  In weighing the opinions, the Board finds that it 
must give more credence to the October 2007 opinion.  

The October opinion was presented by a Doctor of Osteopathic 
Medicine (DO), while the April opinion was given by a 
Physician's Assistant (PA), a medical professional of lesser 
expertise than the DO.  See Sklar v. Brown, 5 Vet. App. 140 
(1993) (The probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as 
the relative merits of the expert's qualifications and 
analytical findings).  The veteran went to the PA 
specifically for evidence of service connection.  The PA also 
made the determination without examining the claims file or 
the veteran's service history.  The DO however examined the 
claims file, including the service medical records, as well 
as considering the positive opinion of the PA.  The PA 
however referred only to the veteran's statements/self-
reported history and did not address any medical records in 
his rationale or other post-service intercurrent injuries.  
On the other hand, the DO had as full and complete a record 
as possible on which to provide a nexus opinion, thereby 
rendering the basis for the opinion far more probative.  
Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).   
Accordingly, the Board finds that the opinion by the DO to be 
the most competent and probative opinion of record.   See 
Owens v. Brown, 7 Vet. App. 429 (1995) (the Board is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so).    

In sum, the veteran's in service records provide no 
indication of back injury residuals nor any complaint, 
diagnosis, or treatment of a back disability.  The service 
exit examination failed to record a back disability.  Post-
service records show back disability only after 1965 when the 
veteran suffered an intercurrent injury to his back, with no 
reference to service.  Finally, the October 2007 medical 
opinion by a doctor stating a negative nexus between any 
incident in service and the current back disability is the 
most competent and probative opinion of record for the 
aforementioned reasons.  As such, the preponderance of the 
evidence weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine does not apply, and the 
claim for service connection for low back disability must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

Service connection for a low back disability is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


